Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Three Phase Power Supply with Backup transforming Module

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “direct voltages” this should be changed to read direct current voltages.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dighrasker et al. (US 20150022003) in view of Kano (US 20150256105).
With respect to claim 9 Dighrasker teaches a power supply system, comprising: a three-phase voltage source (102), configured to generate voltage sources corresponding to three phases (a, b, c phases); a power supply module (see UPS subsystems and 141, 144 converters), comprising a plurality of power transforming modules (see 141 and 144) respectively coupled (seen best in Fig. 2) to the three-phase voltage source, to respectively generate a plurality of direct voltages (151, 152) according to the three phases of the three-phase voltage source; a backup supply module, coupled to the power supply module, wherein the backup supply module comprises at least one backup transforming module (112) corresponding to the three phases (a,b,c) of the three-phase voltage source (102), and each backup transforming module comprises the plurality of switch elements (solid state switches of converters) respectively coupled to the three phases of the three-phase voltage source, such that when at least one of the plurality of power transforming modules is in an abnormal operation (see paragraph 0040 controller detects working or abnormal working of UPS subsystems), the backup transforming module corresponding to the power transforming module in the abnormal operation generates the plurality of direct voltages according to the three-phase voltage source; a logic control circuit (140), coupled to the power supply module and the backup supply module, configured to determine (not abnormal / abnormal determining signal to/from controller see paragraph 0041) whether the plurality of power 
With respect to claim 10 Dighrasker teaches one of transforming modules is in the abnormal operation, the logic control circuit turns off (see paragraph 0020) the one of the plurality of power transforming modules in the abnormal operation.  
With respect to claim 11 Dighrasker teaches the plurality of power transforming modules are parallel connected to each other (see Fig. 1-3), and all backup transforming modules of the backup supply module are parallel connected to each other (see Fig. 1-2).  
With respect to claim 14 Dighrasker teaches after the logic control circuit (140) detects a first working signal (see determination of failure or normal operation) of the first backup transforming module and second module (see Fig. 3) and the working signals corresponding all phases of the backup transforming module. Kano teaches the known use of a driving circuit (30) to control the switching of a power converter the driving circuit latches the unconducted switch elements. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Dighrasker to use a driving circuit to latch the switches for the benefit of insure the switch state of the backup module remains operation during required periods. 
With respect to claim 15 Dighrasker as modified above teaches the power transforming module in the abnormal operation and when module is in the normal operation and stops conducting the switch 
With respect to claim 16 Dighrasker as modified above teaches the power transforming module the driving circuit conducts the switch element. Kano teaches the use of a known driving circuit (30). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Dighrasker to drive the switch of the backup transforming unit for the predictable result of reliable switching operation. 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dighrasker et al. (US 20150022003) in view of Kano (US 20150256105) in view of Jung ( US 20180006576).
With respect to claim 12 Dighrasker teaches the operational and failure status of the transforming modules however does not teach the backup modules are in a standby mode. Jung teaches the known use of a standby mode (see standby state paragraph 0027). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Dighrasker to include the use of a standby mode for the benefit of increased efficiency.

Allowable Subject Matter

Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: Dighrasker teaches a control method comprising: generating a switch signal (see signal lines in Fig. 1 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dighrasker does not teach an enabling signal to the first backup transforming module according to the switch signal; and a delay circuit, coupled between the driving circuit and the enabling circuit, and configured to delay the enabling signal generated by the enabling circuit, to activate the first backup transforming module after the switch element of the first backup transforming module is conducted.  At least this further limitation is not taught or rendered obvious the by prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836